Exhibit 10.7

 

LOGO [g277451g20f44.jpg]

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Director Compensation Policy of Aegerion Pharmaceuticals,
Inc., a Delaware corporation (the “Corporation”), is to provide a total
compensation package that enables the Corporation attract and retain, on a
long-term basis, high caliber directors who are not employees or officers of the
Corporation or its subsidiaries. This policy will become effective as of the
closing of the Company’s initial firm commitment underwritten public offering of
equity securities (the “Effective Date”).

In furtherance of this purpose, following the Effective Date, all non-employee
directors shall be paid cash compensation for services provided to the
Corporation as set forth below.

 

     Annual Retainer      In-Person
Attendance
Per  Meeting      Telephonic
Attendance
Per  Meeting  

Board

        

Chairman of the Board

   $ 40,000       $ 2,000       $ 1,000   

Other Directors

   $ 25,000       $ 2,000       $ 1,000   

Audit Committee

        

Committee Chairman

   $ 35,000       $ 1,000       $ 1,000   

Committee Members

     —         $ 1,000       $ 1,000   

Compensation Committee

        

Committee Chairman

   $ 35,000       $ 1,000       $ 1,000   

Committee Members

     —         $ 1,000       $ 1,000   

Nominating and Corporate Governance Committee

        

Committee Chairman

   $ 30,000       $ 1,000       $ 1,000   

Committee Members

     —         $ 1,000       $ 1,000   

The Annual Retainer will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the non-employee director. Amounts owing to
non-employee directors as Annual Retainer shall be annualized, meaning that
non-employee directors who join the board during the calendar year, and with
respect to all non-employee directors for 2010, such amounts shall be pro rated
based on the number of calendar days served by such director.

The non-employee directors shall also be eligible to participate in the
Corporation’s stock option plans on a case by case basis. Following the
Effective Date, each person who is appointed or elected to the Board of
Directors, or is re-elected to the Board of Directors, as a non-employee
director will be eligible to receive an initial option to purchase that number
of shares of the Company’s common stock that represents 0.1% of the Company’s
total number of outstanding shares of capital stock on a fully-diluted basis,
assuming the exercise of all outstanding options and warrants and the conversion
of all outstanding convertible securities on the date he or she first becomes
(or is re-elected as) a non-employee director (the “Initial Director Option
Grant”). For so long as the non-employee director remains on the Board of
Directors, the non-employee director will be eligible to receive an additional
option to purchase that number of shares of the Company’s common stock that
represents 0.05% of the Company’s total number of outstanding shares of capital
stock on a fully-diluted basis, assuming the exercise of all outstanding options
and warrants and the conversion of all outstanding convertible securities on the
grant, such award to be made each year immediately after the Company’s annual
meeting of stockholders (the “Annual Director Option Grant” and together with
the Initial Director Option Grant, the “Director Option Grants”). For so long as
the non-employee director remains on the Board of Directors, the Director Option
Grants shall vest one-third (1/3) on each one-year anniversary of the date of
grant. Director Option Grants become



--------------------------------------------------------------------------------

immediately exercisable upon the death, disability or retirement of a director
or upon a change in control of the Company. In addition, the form of option
agreement will give directors up to one year following cessation of service as a
director to exercise the options (to the extent vested at the date of such
cessation), provided that the director has not been removed for cause. All of
the foregoing options will be granted at fair market value on the date of grant.

In addition to the above-described compensation, the Chairmen of the Audit
Committee and the Compensation Committee will be entitled to receive a one-time
grant of restricted stock equal to 0.15% of the Company’s total number of
outstanding shares of capital stock on a fully-diluted basis, assuming the
exercise of all outstanding options and warrants and the conversion of all
outstanding convertible securities on the grant, such award to be made when the
applicable director is first elected to the position as a Chairman (the
“Chairman Stock Grants”). For so long as the non-employee director remains as
Chairman of the Audit Committee or Compensation Committee, as applicable, the
Chairman Stock Grants shall vest one-third (1/3) on each one-year anniversary of
the date of grant.

The foregoing compensation will be in addition to reimbursement of all
out-of-pocket expenses incurred by directors in attending meetings of the Board
of Directors.

ADOPTED BY THE BOARD OF DIRECTORS: September 15, 2010

AMENDED BY THE BOARD OF DIRECTORS: April 18, 2011